Citation Nr: 0525758	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  98-19 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain (claimed as of the neck, shoulders, mid, upper, and 
lower back, and right calf) due to an undiagnosed illness.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active duty from August 1971 to September 
1972, September to November 1976, June 1977 to March 1978, 
and June 28 to August 6, 1993, of which June 30 to August 5, 
1993, was in the Southwest Asia (SWA) Theater of Operations.  
The veteran had multiple periods of active duty for training 
(ACDUTRA), including November 3 to 4, 1994, and inactive duty 
training (INACDUTRA) from June 1989 to October 1995, which 
comprise both verified and unverified periods.

The issue of service connection for joint and muscle pain due 
to undiagnosed illness is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was on ACDUTRA on November 4, 1994, when first 
diagnosed with cervical spine disease.


CONCLUSIONS OF LAW

1.  The veteran's ACDUTRA of November 4, 1994, was active 
service.  38 U.S.C.A. § 101(24) (2004).

2.  The veteran as likely as not incurred cervical disc 
disease in active wartime service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The veteran's service medical record of November 4, 1994, 
comprises the only complaint noted in the service medical 
record of neck pain.  Service personnel records show the 
veteran was on ACDUTRA on that date.

On VA examination in March 1995, the veteran reported that he 
developed intense pain in his neck down into his shoulder, 
more on the right than the left, which built up over the 
course of a week, lasting six to eight weeks, for which he 
saw a chiropractor.  He reported it began in September 1994 
and that it had resolved.  The VA diagnosis by x-ray was 
cervical degenerative disc disease.  July 1994 compensation 
examination, which did not include x ray study, was 
completely negative, and the diagnosis was normal healthy 
male.

When seen by Dr. Zvi, a chiropractor, in October 2003, the 
veteran reported "various military service-connected 
injuries," which the veteran did not specify.  The 
chiropractor attributed sharp and spastic pain in the neck 
radiating into the head to these unspecified injuries.  The x 
ray studies of the cervical spine were reported as negative 
for any gross osseus pathology.  Dr. Zvi diagnosed advanced 
degenerative arthritis, or osteoarthritis resulting from wear 
and tear and trauma to the joints, usually evolving in middle 
age and affecting the elderly.  On completion of muscle 
strength, neurologic, and orthopedic examination, he 
diagnosed, in pertinent part, cervical intervertebral disc 
syndrome and cervical myofascitis.

Degenerative joint or disc disease are chronic disorders.  
Any later manifestation of a chronic disease diagnosed as 
such in service is service connected, even without evidence 
of continuity of symptomatology, unless there is a clear 
intervening cause.  38 C.F.R. § 3.303(b) (2004).  Although 
Dr. Zvi reported the veteran to have severe degenerative 
arthritis, he diagnosed cervical intervertebral disc 
degeneration, not bone, or osseus, degeneration.  This 
diagnosis is consistent with the March 1995 diagnosis.  The 
July 1995 VA diagnosis of normal healthy male does not 
outweigh the evidence of degenerative disc disease, because 
the examination did not include x ray or other radiological 
studies, and continuity of symptomatology is required for 
service connection only when a chronic disease is not shown 
in service.  Id.

The veteran obtained the diagnosis of cervical degenerative 
joint disease on a day on which he was serving in ACDUTRA.  
Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131 (West Supp. 2001).  To establish 
status as a "veteran" based upon a period of active duty 
for training (ACDUTRA), a claimant must establish that he was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d) (2001); 
3.6(a)) (2004); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The evidence is conflicted as between the diagnosis of 
degenerative joint and degenerative disc disease.  Both 
diagnoses were obtained within four months of one another 
with the same clinical presentation of pain in the neck, but 
the former was obtained without x ray evidence.  The latter 
is the more probative evidence, and the service and VA 
reports are well reconciled by construing them as both 
reporting the same manifestations, with the March 1995 VA 
diagnosis being the more reliable in light of the 
radiological evidence.

The initial diagnosis of a chronic disease while on ACDUTRA 
is sufficient evidence to find incurrence while on ACDUTRA 
without reliance on a statutory presumption.  See 38 U.S.C.A. 
§§ 1111, 1112 (West 2002).  This contrasts with the situation 
in Biggins v. Derwinski, 1 Vet. App. 474 (1991), in which the 
multiple sclerosis for which the claimant sought service 
connection was first diagnosed a year after her last period 
of ACDUTRA.  The claimant was found not to have been disabled 
by a disease or injury incurred during a period of ACDUTRA, 
therefore she was not a veteran as to any period of ACDUTRA, 
citing 38 U.S.C.A. § 101(2), (24), and hence, her claim was 
not amenable to application of the statutory presumption of 
incurrence of MS in service that is afforded veterans under 
certain condition.

Whereas the evidence is sufficient to support a finding of 
incurrence of cervical disc disease on ACDUTRA, this decision 
will not reach the question whether there is evidence of 
preexistence of cervical disc disease and aggravation of the 
disease on ACDUTRA, because service connection for 
aggravation potentially limits the benefit to compensation 
for the increment of disability resulting from aggravation.  
See 38 C.F.R. § 4.22 (2004).

This decision grants in full the benefit sought regarding 
cervical disc disease.  Any question of VA compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is moot.


ORDER

Service connection for cervical disc disease is granted.




REMAND

The veteran has disagreed with the RO's finding that his 
muscle and joint pains are either attributable to his 
cervical disk disease or is without underlying pathology.  He 
has submitted evidence of complaints and chiropractic 
treatment for pain in the joints and muscles of the 
shoulders, upper, mid, and lower back, and legs, with muscle 
atrophy of the left leg.  He has provided testimony of pain 
in multiple muscles other than the neck.  He asserts these 
are attributable to an undiagnosed illness, and October 2003 
and January to June 2005 reports from the chiropractor are 
either unclear in their opinion as to etiology or they state 
none.

The October 2003 examination report and opinion from Dr. Zvi 
is not acceptable as a VA examination for rating purposes.  
38 C.F.R. § 3.326(b) (2004).  Noting the veteran's complaint 
of right calf pain, Dr. Zvi measured the circumference of the 
left and right calves as 29.84 and 30.48 centimeters, 
respectively, for a reported difference of 2.45 [sic] 
centimeters, explaining that a 2.54 centimeter difference was 
evidence of atrophic changes from nerve deficit of the lower 
extremity.  The actual difference is 0.64 centimeters, and 
the conclusion must be rejected as based on a patently 
erroneous premis.  He reported x ray studies of the cervical 
spine as showing no gross osseous pathology, but he opined 
the veteran had severe degenerative arthritis.  Examinations 
that state conclusions inconsistent with findings are not 
acceptable for VA rating purposes.

Dr. Zvi also reported findings of spasm of multiple muscles 
on repeated examination between January and June 1995.  These 
reports of objective observations must be taken as credible, 
because no evidence contradicts them.

The veteran has testified to onset of multiple muscle and 
joint pains after his return from duty in Saudi Arabia from 
June 30 to August 5, 1993.  In light of the clinical 
presentation of spasm of multiple muscles without diagnosis 
of cause and of the inadequacy of the October 2003 private 
examination report to either confirm or rule out common 
etiology in an undiagnosed illness, the medical evidence of 
record is insufficient to decide the claim, and further 
examination is necessary.  38 C.F.R. § 3.159(c)(4) (2004).

Procedurally, the September 1998 statement of the case (SOC) 
did not include the laws and regulation on compensation for 
disability due to certain undiagnosed illnesses applicable to 
claims by Persian Gulf War veteran.  The December 2002 VA 
letter mailed to the veteran to discharge VA duty to notify 
the veteran of information and evidence necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), makes only generic reference to 
the possible applicability of statutory presumptions.  
Likewise, the September 2003 supplemental SOC (SSOC) did not 
provide the laws and regulation on compensation for 
disability due to certain undiagnosed illnesses.

In addition, the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) 
amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  VA has promulgated regulations to 
implement the Act.  See 68 Fed. Reg. 34,539 (June 10, 2003) 
(codified at 38 C.F.R. § 3.317 (2004)).  Whereas this case 
must undergo further development of evidence, the SSOC that 
will subsequently issue can serve to cure the prior 
procedural defects.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to identify all of his joint 
and muscle pains and to attribute them to 
diagnoses or to an unknown etiology.  Any 
orthopedic or neurologic consultation, x 
ray or other tests must be performed.  
Provide the examiner(s) with the claims 
file.

2.  Readjudicate the claim for service 
connection for joint and muscle pain due 
to undiagnosed illness.  Consider both 
the pre- and post-amendment versions of 
38 U.S.C.A. §§ 1117 and 1118 and 
38 C.F.R. § 3.317.  If any claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case that 
includes all both older and newer 
versions of 38 U.S.C.A. §§ 1117 and 1118 
and 38 C.F.R. § 3.317 and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


